On the 10th day of June, 1909, judgment was rendered against appellant in the county court of Pottawatomie county for *Page 629 
a violation of the prohibitory liquor law, and his punishment was assessed at a fine of $100 and 60 days' confinement in the county jail. The court made a number of orders extending the time within which the case-made might be prepared and served by appellant, and an examination of the record will disclose the fact that a number of these orders were made after the time for serving the case-made had expired. They were therefore void, and as the case-made was not served until after the time which had been originally granted by the trial court for serving the same had expired, the case-made must be stricken from the record. We find no error in the transcript of the record. The judgment of the lower court is therefore affirmed.